
	

113 HR 4398 IH: Global Internet Freedom Act of 2014
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4398
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the National Telecommunications and Information Administration from relinquishing
			 responsibility with respect to the Internet Assigned Numbers Authority
			 functions.
	
	
		1.Short titleThis Act may be cited as the Global Internet Freedom Act of 2014 or the GIF Act of 2014.
		2.NTIA prohibited from relinquishing responsibility for IANA functionsThe Assistant Secretary of Commerce for Communications and Information may not relinquish the
			 responsibility of the National Telecommunications and Information
			 Administration with respect to the Internet Assigned Numbers Authority
			 functions, including the following:
			(1)Coordination of the assignment of technical Internet protocol parameters.
			(2)Performance of administrative functions associated with Internet domain name system root zone
			 management.
			(3)Allocation of Internet numbering resources.
			
